DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
One or more information disclosure statements were submitted with the instant application. The references cited in the one more or more information disclosure statements have been reviewed and considered by the Examiner. Any art in the one or more information disclosure statements will be cited below, as appropriate.  

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	
	In regard to claim 1, line 7 of claim 1 recites “a user interface”. However, it is unclear if this user interface is referring to the user interface in line 6 of claim 1 or a different user interface.

	In further regard to claim 1, lines 4-5 of claim 1 recite “automatically identifying a tray ID of the tray based on one or more special media sheets as loaded by the user.”
	It is not clear how a tray ID can be determined by a media sheet. Moreover, [0033]- [0041] of the filed specification simply states that the tray ID is identified after the media is loaded, with [0041] of the filed specification appearing to describe the tray ID being determined based on the user accessing the tray to load the media.        
For purposes of examination, lines 4-5 of claim 1 will be interpreted by the Examiner as meaning the tray ID being determined based on the user accessing the tray to load the media, which is supported by [0041] of the filed specification. 

In regard to claim 14, lines 10-11 of claim 14 recite the same unclear subject matter as claim 1 detailed above, and is therefore rejected for the same reasons as claim, and interpreted in the same way as claim 1.  

In regard to claim 22, line 7 of claim 22 recites “a user interface”. However, it is unclear if this user interface is referring to the user interface in line 6 of claim 22 or a different user interface. 

In further regard to claim 22, lines 4-5 of claim 22 recite the same unclear subject matter as claim 1 detailed above, and is therefore rejected for the same reasons as claim, and interpreted in the same way as claim 1.  

The remaining claims are rejected for depending from rejected claims and for not overcoming the rejection of the rejected claims from which they depend.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8, 10-16, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0266237 A1 to KUROKI in view of U.S. Patent Application Publication No. 2015/0183242 A1 to SHIRANE et al. (hereinafter, SHIRANE), and further in view of U.S. Patent Application Publication No. 2006/0282590 A1 to Yoshimura et al. (hereinafter, Yoshimura).   

In regard to claims 1, 14, and 22, KUROKI discloses a method for reserving a tray for a user for special media printing (KUROKI, [0052], the tray would be reserved at least temporarily; Special Media is a broad term, and essentially means media used for a specific purpose, and since the user can enter a paper type, this would obviously include special media since special media is a subset of a paper type), the method is implemented at a multi-function device (KUROKI, Fig. 1, item 141, and [0002], multi-function device), the method comprising: 
receiving one or more special media sheets as loaded by the user in the tray (KUROKI, [0052], network printer 141 is equipped with plural sheet-supplying trays 1440 to 1442 and allows a user to determine a paper type and a size for each tray, which obviously means a user would be loading the trays with the special media and therefore the MFP would be receiving one or more special media sheets as loaded by the user in the tray); 
automatically identifying a tray ID of the tray based on one or more special media sheets as loaded by the user (KUROKI, [0052], the description in [0052] is that of a printer with multiple trays allowing for a user to determine the paper size and type that goes into each tray; the printer can then determine a tray to be used for printing based on a paper type and a paper size that is included in the print data; therefore, it is obvious that some type of tray ID would have to be identified and used so that the printer would be able to differentiate which tray to use for printing; in fact, Figs. 5 and 7-9 refer to tray numbers for tracking print jobs, and these tray numbers could easily be used as the tray ID).
KUROKI does not specifically disclose providing a user interface to the user to input loaded media details; further providing a user interface to the user to input a user ID of the user; and automatically reserving the identified tray for the user using the user ID and the tray ID, for printing a document later received from the user using the reserved tray.
SHIRANE, however, discloses providing a user interface to the user to input loaded media details (SHIRANE, [0102]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of SHIRANE with the teachings of KUROKI in order to increase the accuracy of determining what type of paper is in the tray. That is, which so many types of media available, allowing a user to enter the media type can reduce sensor determination errors.
SHIRANE does not specifically disclose further providing a user interface to the user to input a user ID of the user; and automatically reserving the identified tray for the user using the user ID and the tray ID, for printing a document later received from the user using the reserved tray.
Yoshimura, however, discloses/makes obvious further providing a user interface to the user to input a user ID of the user (Yoshimura, [0032], user ID); and 
automatically reserving the identified tray for the user using the user ID and the tray ID, for printing a document later received from the user using the reserved tray (Yoshimura, [0032], user will enter user ID in the reservation setting screen; user will also enter the resource in the reservation setting screen; [0030] of Yoshimura discloses that a resource can be a tray; therefore, the user has selected a tray and entered their user ID, the tray ID can be the tray number shown in [0030] in Yoshimura, and also as obviously being the tray number in KUROKI as the Examiner described above).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yoshimura with the teachings of SHIRANE and KUROKI so that the special paper (media) is not mistakenly used for a different print request (Yoshimura, [0007]).

In further regard to claim 14, [0002] of KUROKI discloses the multi-function device, [0052] of KUROKI discloses the plurality of trays, and [0033] and [0035] of Yoshimura disclose automatically reserving the identified tray for the user for a pre-defined time using the user ID and the tray ID (Yoshimura, [0033] and [0035], the amount of time that the resource will be reserved is entered, and that other users will be largely unable to use the manual feeding tray 33 until the reservation time period has elapsed).
The motivation to combine the three references remains the same as above.  

In further regard to claim 22, Yoshimura discloses receiving one or more documents for printing from one or more users at the multi-function device (Yoshimura, [0039], usage request); matching a user ID of each user with the user ID mapped for the tray reservation (Yoshimura, [0032] and [0032], user information (including user ID) and tray identification information is entered in order to reserve tray for printing for the user); and based on the user ID matching, printing a document of the corresponding user using the one or more special media sheets loaded in the reserved tray (Yoshimura, [0032] and [0032], user information (including user ID) and tray identification information is entered in order to reserve tray for printing for the user, and tray can be used for printing if information matches ([0039] – [0040])).
The motivation to combine the three references remains the same as above.  

In regard to claim 2, which depends from claim 1, SHIRANE discloses wherein the details of the loaded media comprise information relating to a size of the loaded media (SHIRANE, [0102], size).

In regard to claim 3, which depends from claim 1, KUROKI discloses wherein the details of the loaded media comprise at least one of: media type and media color (SHIRANE, [0102], type).

In regard to claim 4, which depends from claim 3, neither KUROKI, SHIRANE, nor Yoshimura specifically disclose wherein the media type further comprises at least: New Paper Type 3, Custom 7, Transparency, Cardstock, Recycled, Pre-Printed, Heavy Glossy Cardstock, New Paper Type 4, Plain, Letterhead, Heavyweight Cardstock, Bond, Light Glossy Cardstock, Heavy Glossy Card Reloaded, New Paper Type 5, Hole Punched, Lightweight Cardstock, Heavy Cardstock Reloaded, Labels, Glossy Cardstock, and Lightweight.
However, all three references discuss using different types of paper (KUROKI, [0052], SHIRANE, [0123], and Yoshimura, [0030]). In fact, Yoshimura specifically discloses using special media (i.e., paper) (Yoshimura, [0006] – [0007] and [0030]).
Moreover, special media is essentially just media that is used for a specific purpose. Even [0022] of Applicant’s filed specification defines it in such a way (“[t]he term "special media" refers to a special type of paper on which a document or content can be printed . . . [f]or example, a job offer letter is to be printed on company's letterhead, but a legal document requires to be printed on legal bond papers.”).   
Accordingly, the Examiner takes Official Notice that wherein the media type further comprises at least: New Paper Type 3, Custom 7, Transparency, Cardstock, Recycled, Pre-Printed, Heavy Glossy Cardstock, New Paper Type 4, Plain, Letterhead, Heavyweight Cardstock, Bond, Light Glossy Cardstock, Heavy Glossy Card Reloaded, New Paper Type 5, Hole Punched, Lightweight Cardstock, Heavy Cardstock Reloaded, Labels, Glossy Cardstock, and Lightweight is well known and expected in the art, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cited references for such.  
One of ordinary skill in the art would have been motivated to modify the references in such a way so as the printers/mfp would have maximum capability thereby saving the user money by not requiring the user to purchase a different printer for every intended printing purpose. And since each reference discusses using different types of paper, any modification would be obvious.  

In regard to claim 5, which depends from claim 1, Yoshimura discloses further comprising, checking with the user whether to reserve the identified tray for the user for special media printing (Yoshimura, [0032], reservation setting screen is the prompt).

In regard to claims 6 and 15, which depend from claims 1 and 14, respectively, Yoshimura discloses further comprising, performing a mapping between the user ID, the tray ID, and media type (Yoshimura, [0032] and [0032], user information (including user ID) and tray identification information is entered in order to reserve tray for printing for the user, and tray can be used for printing if information matches ([0039] – [0040])).

In regard to claims 7 and 25, which depend from claims 1 and 22, respectively, Yoshimura discloses further comprising, reserving the identified tray for a pre-defined time or till the document of the user is successfully printed using the reserved tray (Yoshimura, [0032], reservation time elapses).

In regard to claims 8 and 16, which depend from claims 1 and 14, respectively, Yoshimura discloses further comprising, automatically revoking the reservation of the identified tray if the document for printing is not received from the user within a pre-defined time (Yoshimura, [0032], reservation time elapses).

In regard to claims 10 and 18, which depend from claims 1 and 14, respectively, Yoshimura discloses further comprising, receiving a document for printing from a user along with a user ID, at the multi-function device (Yoshimura, [0032] and [0032], user information (including user ID) and tray identification information is entered in order to reserve tray for printing for the user, and tray can be used for printing if information matches ([0039] – [0040])).

In regard to claims 11 and 19, which depend from claims 10 and 18, respectively, Yoshimura discloses further comprising, checking if the user ID of the user from whom the document is received for printing matches with the user ID stored for the tray reservation (Yoshimura, [0032] and [0032], user information (including user ID) and tray identification information is entered in order to reserve tray for printing for the user, and tray can be used for printing if information matches ([0039] – [0040])).

In regard to claims 12, 20 and 24, which depend from claims 11, 19 and 22, respectively, Yoshimura discloses further comprising, successfully printing the document on the one or more special media sheets loaded in the reserved tray, based on successful matching of the user ID (Yoshimura, [0032] and [0032], user information (including user ID) and tray identification information is entered in order to reserve tray for printing for the user, and tray can be used for printing if information matches ([0039] – [0040])).

In regard to claims 13, 21 and 23, which depend from claims 11, 19 and 22, respectively, Yoshimura discloses further comprising, printing the document on one or more media sheets based on other available trays at the multi-function device, if the user ID of the user from whom the document is received is different from the user ID stored for the tray reservation (Yoshimura, [0039] – [0046], if the resources (e.g., a tray) is reserved, a user can use a different resource (e.g., a different tray) ([0046]); this is done by determining if the user information matches that of the user that reserved the tray ([0039])).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KUROKI, SHIRANE, and Yoshimura, and further in view of U.S. Patent Application Publication No. 2007/0061474 A1 to Quach et al. (hereinafter, Quach).   

In regard to claims 9 and 17, which depend from claims 1 and 14, respectively, neither KUROKI, SHIRANE, nor Yoshimura specifically discloses further comprising, automatically revoking the reservation of the identified tray, when the document received from the user is printed successfully.
Quach, however, discloses/makes obvious automatically revoking the reservation of the identified tray, when the document received from the user is printed successfully (Quach, [0025], once the several sets of documents have been outputted by the multifunction peripheral device 102, the A4 tray 104 is suitably released to the next reserve request, or to any general user requesting an A4 output media). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Quach with the teachings of Yoshimura, SHIRANE and KUROKI in order to increase consumer satisfaction by making sure the tray is available for use when the task it was reserved for is completed, rather than waiting for some arbitrary time to expire, which may or may not be long enough or may be too long. 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure and is as follows:

U.S. Patent Application Publication No. 2018/0034986 A1 to Ishida et al. discloses a user being prompted to set information about sheets to be set to a paper feed tray using the opening of the inner cover as a trigger (Ishida et al., [0074]).

U.S. Patent Application Publication No. 2009/0303522 A1 to Konsella discloses that a printer can analyze paper in a paper tray to determine if a particular specialty paper is present, or, alternatively, this can be manually entered into a computer to which the printer is attached (Konsella, [0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380. The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s direct fax phone number is 571-270-4380.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/           Primary Examiner, Art Unit 2674                                                                                                                                                                                             	12/6/2022